DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-16 are currently being examined.

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 8-11, filed October 28, 2022) with respect to independent claims 1 and 9 and the dependent claims depending therefrom, respectively, have been considered and are persuasive.  Therefore, the Statutory Double Patenting rejections of Claims 1-16 have been withdrawn.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 10,747,204.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '204 patent discloses the following with respect to the Applicant’s claims:
1. An automated storage and retrieval system comprising:	(See Claim 1)
a storage space with storage locations defined therein;	(See Claim 1)
an automated transport system connected to the storage space and comprising vertical lifts configured to vertically transport store units for storage in the storage locations and retrieval from the storage locations; and	(See Claim 1)
a control system disposed for managing throughput performance of the automated storage and retrieval system, the control system having a distributed hierarchical arrangement comprising one or more high level controllers, one or more lower level vertical transport controllers communicably connected to the one or more high level controllers, and one or more base lift controllers communicably connected to the lower level vertical transport controllers, the one or more lower level vertical transport controllers intervening between the one or more base lift controllers and the one or more high level controllers, where at least one of the lower level vertical transport controllers independently manages throughput performance of a common group of the vertical lifts for a common group of output store units independent of another common group of output store units, the throughput performance being characterized by request response aspects of the the common group of vertical lifts that are responsive separately and distinct from each request to output store units from the storage locations;	(See Claim 1)
wherein the one or more high level controllers is configured for generating high level tasks effecting throughput performance and managing the high level tasks including assigning high level tasks to the one or more lower level vertical transport controllers that determine vertical throughput of the common group of output store units with the common group of the vertical lifts.  	(See Claim 1)
2. The automated storage and retrieval system of claim 1, wherein the one or more lower level vertical transport controllers are configured for generating commands for the one or more base lift controllers, the commands effecting performance of the tasks assigned the one or more lower level vertical transport controllers, and are configured so that the commands are generated by the one or more lower level vertical transport controllers independent of the one or more high level controllers wherein performance of the assigned tasks is managed by the lower level vertical transport controllers independent of the one or more high level controllers.  	(See Claim 2)
3. The automated storage and retrieval system of claim 1, wherein the one or more lower level vertical transport controllers are configured for selecting vertical lifts to effect performance of the assigned tasks, and for effecting selection of the vertical lifts independent of the one or more high level controllers.  	(See Claim 3)
4. The automated storage and retrieval system of claim 1, wherein the one or more base lift controllers interface with and are configured for generating command signals effecting control of the vertical lifts automation.  	(See Claim 4)
5. The automated storage and retrieval system of claim 1, wherein each of the one or more lower level vertical transport controllers is arranged for controlling a different group of the vertical lifts, and the one or more high level controllers is configured for selecting and assigning high level tasks to one of the one or more lower level vertical transport controllers in accordance with a predetermined characteristic of the group of vertical lifts controlled by that lower level vertical transport controller.  	(See Claim 5)
6. The automated storage and retrieval system of claim 5, wherein the predetermined characteristic is a disposition of the common group of output store units with respect to the common group of vertical lifts.  	(See Claim 6)
7. The automated storage and retrieval system of claim 1, wherein each of the one or more lower level vertical transport controllers is a group controller arranged for controlling a different group of the vertical lifts so that the vertical lifts of the group corresponding to the lower level vertical transport controller are different and distinct from other vertical lifts of other groups, and	(See Claim 7)
wherein the lower level vertical transport controller is configured for independently selecting at least one of the vertical lifts from the corresponding group for effecting performance of at least one of the assigned tasks.  	(See Claim 28)
8. The automated storage and retrieval system of claim 7, wherein the lower level vertical transport controller is configured for directing the selected vertical lift to a storage location in accordance with the at least one assigned task.	(See Claim 8)
9. A method for managing throughput performance of an automated storage and retrieval system, the method comprising:	(See Claim 9)
providing a storage space with storage locations defined therein;	(See Claim 9)
vertically transporting store units for storage in the storage locations and retrieving the store units from the storage locations with vertical lifts of an automated transport system;	(See Claim 9)
managing throughput performance of the automated storage and retrieval system, with a control system, the control system having a distributed hierarchical arrangement comprising one or more high level controllers, one or more lower level vertical transport controllers communicably connected to the one or more high level controllers, and one or more base lift controllers communicably connected to the lower level vertical transport controllers, the one or more lower level vertical transport controllers intervening between the one or more base lift controllers and the one or more high level controllers, where at least one of the lower level vertical transport controllers independently manages request response aspects of throughput performance of a common group of the vertical lifts for a common group of output store units independent of another common group of output store units, the throughput performance being characterized by request response aspects of the the common group of vertical lifts that are responsive separately and distinct from each request to output store units from the storage locations; and	(See Claim 9)
generating, with the one or more high level controllers, high level tasks effecting throughput performance and managing, with the one or more high level controllers, the high level tasks including assigning high level tasks to the one or more lower level vertical transport controllers that determine vertical throughput of the common group of output store units with the common group of the vertical lifts.  	(See Claim 9)
10. The method of claim 9, further comprising generating commands for the one or more base lift controllers, with the one or more lower level vertical transport controllers, the commands effecting performance of the tasks assigned the one or more lower level vertical transport controllers, where the commands are generated by the one or more lower level vertical transport controllers independent of the one or more high level controllers wherein performance of the assigned tasks is managed by the lower level vertical transport controllers independent of the one or more high level controllers.  	(See Claim 10)
11. The method of claim 9, further comprising selecting vertical lifts, with the one or more lower level vertical transport controllers, to effect performance of the assigned tasks, and effecting, with the one or more lower level vertical transport controllers, selection of the vertical lifts independent of the one or more high level controllers.  	(See Claim 11)
12. The method of claim 9, wherein the one or more base lift controllers interface with and are configured for generating command signals effecting control of the vertical lifts automation.  	(See Claim 12)
13. The method of claim 9, wherein each of the one or more lower level vertical transport controllers controls a different group of the vertical lifts, and the one or more high level controllers selects and assigns high level tasks to one of the one or more lower level vertical transport controllers in accordance with a predetermined characteristic of the group of vertical lifts controlled by that lower level vertical transport controller.  	(See Claim 13)
14. The method of claim 13, wherein the predetermined characteristic is a disposition of the common group of output store units with respect to the common group of vertical lifts.  	(See Claim 14)
15. The method of claim 9, wherein each of the one or more lower level vertical transport controllers is a group controller that controls a different group of the vertical lifts so that the vertical lifts of the group corresponding to the lower level vertical transport controller are different and distinct from other vertical lifts of other groups, and	(See Claim 15)
wherein the lower level vertical transport controller independently selects at least one of the vertical lifts from the corresponding group for effecting performance of at least one of the assigned tasks.  	(See Claim 15)
16. The method of claim 15, further comprising directing the selected vertical lift, with the lower level vertical transport controller, to a storage location in accordance with the at least one assigned task.	(See Claim 16)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        October 31, 2022